CONFESSION OF ERROR

PER CURIAM.
Upon the state’s proper confession of error we reverse the sentence imposed and remand for resentencing as the trial court violated Rule 3.720(b), Florida Rules of Criminal Procedure.1 On remand the trial court shall afford Casado the benefits of the rule. The defendant, of course, shall be present at resentencing.
We reject Casado’s self-defense or defense of others contention. See State v. James, 867 So.2d 414 (Fla. 3d DCA 2003).
*727Casado’s sentence is reversed and remanded. The cause is otherwise affirmed.

. Which reads:
"The court shall entertain submissions and evidence by the parties that are relevant to the sentence."